DETAILED ACTION
	Claims 1, 6, 9, 11, 14-15, 17-19, 22-24, 27-28, 30 and 33-34 are present. Claims 15, 23-24, 27-28, 30 and 33-34 remain withdrawn.
All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9, 14 and 19 are objected to because of the following informalities:    
Claim 1 recites “Agrocybe aegerita (Cyclocybe aegerita).” The recitation of the species name in parenthesis is understood as setting forth an alternative name for Agrocybe aegerita.  As such, claim 1 at this time is not considered to recite new matter lacking written description in the specification.  However, a species should be referred to by only one name and Cyclocybe aegerita is not a term found in the specification such that recitation of the same should be removed from claim 1.  Information, other than an abbreviation, should not be recited in parenthesis.
Claim 6 recites “optionally wherein the genetically modified DXS is encoded by the amino acid sequence comprising the amino acid sequence set forth in SEQ ID NO: 24 or 25, optionally wherein the DXS comprises the amino acid sequence set forth in SEQ ID NO: 24 or 25.”  As such, claim 26 repeats twice that the modified DXS comprises SEQ ID NO: 24 or 25 wherein such statement should only be stated once in the claims.  
Claims 6, 9, 14 and 19 recite a DXS or wild-type enzyme that is “encoded” by an amino acid sequence or a Sequence Identifier that is an amino acid sequence.  While it is understood that nucleic acid sequence encode amino acid sequences, an amino acid sequence does not “encode” any other information or sequence other than the amino acid sequence itself.  The only reasonable interpretation of claims 6, 9, 14 and 19 is that a DXS enzyme or wild-type enzyme “comprises” an amino acid sequence as recited and claims 6, 9, 14 and 19 such that no rejection for indefiniteness is made. However, the claims should be amended to replace “encoded by” with “comprises” or similar terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 11, 14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Claim Scope
Independent claim 1 recites a bacterial strain having a vector encoding a genus of fungal terpene synthases (FTPS) wherein the FTPS is isolated from Agrocybe aegerita. The specification has been examined; however, no special or limiting definition for “isolated” can be identified in the specification.  As such, the common and ordinarily meaning of “the FTPS is isolated from Agrocybe aegerita” is that the FTPS may be found in and isolated from a naturally-occurring strain of A. aegerita. 
In view of the above, claim 17, depending from claim 1, recites a genus of FTPS having the following requirements:
1) at least 80% (or 100%) identity to one of SEQ ID NO: 1-23 and 26-33 including at least 100% identity wherein the specification describes SEQ ID NO: 7-23 as being artificial sequences; and
2) only those sequences from 1) that are naturally-occurring and can be isolated from A. aegerita.
Analysis
The specification, para. [00147], teaches: During fructification of A. aegerita 20 putative terpenoids were detected by means of GC/MS analysis, of which the tentatively identified A6-protoilludene# was the most prominent compound (Figure 1). Other major compounds were a-cubebene, a-isocomene#, p-cubebene and 6-cadinene (Compound structures in Figure 4, the mass spectra in Figure 5). The blastp search for putative STSs present in the genome of A. aegerita revealed 11 genes (Table 2 and Figure 6). Seven of the TPSs cluster with already known basidiomycete TPSs into at least three different groups. Four putative TPSs (AAE3 09008, AAE3_06743, AAE3_04444 and AAE3_05024) compile to an own cluster (Figure 6). Four of the STS genes (AAE3_ 10454, AAE3_12839, AAE3_04120 and AAE3_13291) are part of clusters consists amongst other of two to five P450 monooxygenases.
That is, the specification is understood as stating the first disclosure in the art of an analysis of the genome of A. aegerita to identify terpene synthases.  “All STSs (TPSs) except AAE3_09008 and AAE3_05024 gave rise to one or more sesquiterpenes in liquid cultures of the corresponding E. coli clone,” wherein STS is sesquiterpene synthase. Specification, para. [00152].  As such, the specification describes nine FTP’s identified and isolated from A. aegerita that are all sesquiterpene synthases that are described by the specification being SEQ ID NOS: 26-34.  The specification further discloses SEQ ID NO: 1 from A. aegerita that produces linalool, which is a monoterpene.  As such, the specification discloses nine sesquiterpene synthases and one monoterpene synthase isolated from A. aegerita. 
Brehert et al. (Monoterpenes in the Aromas of Fresh Wild Mushrooms, J. Agric. Food Chem. 45 (1997): 831-836) report that A. aegerita produces monoterpenes other than linalool including α-pinene.  Brehert et al., Table 1.  An ordinarily skilled artisan at the time of filing would have recognized that α-pinene and linalool have very different structures and are not made by the same monoterpene synthase.
Wang et al. (Transcriptome and Proteome Exploration to Provide a Resource for the Study of Agrocybe aegerita, PLoS One 8 (2013): e56686), abstract, report “a deep survey of the transcriptome and proteome of this mushroom,” A. aergerita.  Wang et al. report that “Lanosterol synthase (EC 5.4.99.7), hydroxysteroid dehydrogenase, squalene synthase (EC 2.5.1.21) and C-3 sterol dehydrogenase were also discovered in the transcriptome (Table 5),” the transcriptome of A. aergerita.  Lanosterol synthase catalyzes the conversion of epoxysqualene to lanosterol, wherein lanosterol is a tetracyclic triterpenoid such that lanosterol synthase is a terpene synthase.  Squalene synthase catalyzes the conversion of two molecules of farnesyl pyrophosphate to squalene, wherein squalene is a triterpene such that squalene synthase is a terpene synthase within the broadest meaning of the term as recited in the claims.  
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” Here, the evidence of record (e.g. Wang et al.) is that A. aegerita contains terpene synthases that are not a monoterpene synthase or a sesquiterpene synthase that are further not characterized in the prior art wherein the specification does not describe any terpene synthases from A. aegerita that are not a monoterpene synthase or a sesquiterpene synthase.  As such, the disclosure of the specification cannot be considered to disclose terpene synthase species that are representative of the entire genus of terpene synthases from A. aegerita wherein entire classes of terpene synthases (e.g. triterpene synthases) are not described by the specification.  Further, species of terpene synthase do not share any specific structural or sequence characteristics by virtue or originating from the same fungal species A. aegerita wherein such relevant, identifying characteristics are associated with the function of such terpene synthases (e.g. substrate utilized and specific terpene product made) rather than the species of their origin.  As such, the specification does not provide a description by disclosure of relevant, identifying characteristics of a genus of all terpene synthases from A. aegerita as recited in claim 1.
Regarding claim 11, claim 11 is limited to a genus of terpene synthases that are limited to monoterpene and sesquiterpene synthases.  As discussed, the specification discloses one monoterpene synthase (linalool synthase) from A. aegerita wherein Brehert et al. evidence that A. aegerita produces other monoterpenes (e.g. α-pinene) and presumably contains other monoterpene synthases.  For this reason, the disclosure of a single species of monoterpene synthase cannot be considered to be a disclosure of monoterpene synthase species that are representative of the entire genus of terpene of monoterpene synthases from A. aegerita. Further, species of monoterpene synthases do not share any specific structural or sequence characteristics by virtue or originating from the same fungal species A. aegerita wherein such relevant, identifying characteristics are associated with the function of such terpene synthases (e.g. substrate utilized and specific terpene product made) rather than the species of their origin.  As such, the specification does not provide a description by disclosure of relevant, identifying characteristics of a genus of all monoterpene synthases from A. aegertia as recited in claim 11.  Further, the specification does not establish that disclosure of nine sesquiterpene synthases is representative of all sesquiterpene synthases from A. aegerita since, as discussed, such species of sesquiterpene synthases do not appear to share any relevant, identifying characteristics (e.g. sequence or other structural similarity) that can allow for recognition of possession of other non-described sesquiterpene synthases. “There is virtually an infinity of sesquiterpene synthases present in the plant kingdom, all using the same substrate (farnesyl pyrophosphate, FPP) but having different product profiles.” Schalk et al. (U.S. 2013/0102038 A1), para. [0003].  The same observation of a large diversity of sesquiterpene synthases applies to fungi as well wherein the specification does not establish that all sesquiterpene synthases from A. aegerita have been identified.  
Regarding claim 17, claim 17 is not interpreted as reciting a genus of terpene synthases having at least 80% identity to SEQ ID NOS: 1-23 and 26-34 but rather recites a specific subgenus of such terpene synthases that are specifically isolatable from Agrocybe aegerita as recited in claim 1.  The specification describes SEQ ID NOS: 7-23 as artificial sequences that apparently are not isolated from Agrocybe aegerita as recited in claim 1.  The specification, including the Sequence Listing, describes SEQ ID NO: 2 as being an FTPS from Agrocybe pediades, describes SEQ ID NO: 3 as being an FTPS from Agrocybe pediades, describes SEQ ID NO: 4 as being an FTPS from Galerina marginata, and describes SEQ ID NO: 5 as being an FTPS from Hypholoma sublateritium.  For this reason, the specification cannot be considered to provide an adequate written description or a genus of “FTPS[s] . . . isolated from Agrocybe aegerita” as recited in claim 1 that specifically includes such FTPS species that are described by the specification as not isolated from Agrocybe aegerita.  Even regarding, for example, a genus of FTPS’s having at least 80% identity to one of SEQ ID NOS: 6 and 26-34, while the specification discloses species having 100% identity to one of SEQ ID NOS: 6 and 26-34 isolated from A. aegerita, the specification provides for no disclosure of relevant, identifying characteristics for other species having only 80% or more identity to SEQ ID NOS: 6 and 26-34 that are specifically naturally-occurring species that can be isolated from A. aegerita as required by claim 1.
The claims lack adequate written specification in the as-filed specification for these reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 14, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

All of claims 11, 14, 17 and 18 depend from claim 1 either directly or through an intervening claim.  Claim 1 has been amended to recite a bacterial strain having “a fungal terpene synthase (FTPS), wherein the FTPS is isolated from Aqrocybe aeqerita (Cyclocybe aeqerita).”
Claim 11 recites wherein “the FTPs is a monoterpene synthase or sesquiterpene synthase” optionally having an amino acid sequence with a Sequence Identifier as recited in claim 11.  Due to recitation of the definite article “the,” claim 11 is interpreted as further defining the FTPS previously recited in claim 1.  The specification, including the Sequence Listing, describes SEQ ID NO: 2 as being an FTPS from Agrocybe pediades, describes SEQ ID NO: 3 as being an FTPS from Agrocybe pediades, describes SEQ ID NO: 4 as being an FTPS from Galerina marginata, and describes SEQ ID NO: 5 as being an FTPS from Hypholoma sublateritium.  As such, claim 11 omits the requirement of claim 1 that “the FTPS” be isolated from Agrocybe aergerita and replaces such limitation with an expanded scope of FTPS  that includes FTPS’s from Agrocybe pediades, Galerina marginata and Hypholoma sublateritium.
Claim 17 recites wherein “the FTPS” comprises an amino acid sequence having at least 80% identity to SEQ ID NO: 2, 3, 4 or 5, which as stated above are not FTPS isolated from Agrocybe aegerita as required by claim 1.  Further, claim 17 recites that the FTPS can have 100% identity to one of SEQ ID NO: 7-23, which are described by the specification as “artificial sequences” and are therefore not isolated from Agrocybe aegerita as required by claim 1.  As such, claim 17 omits the requirement of claim 1 that “the FTPS” be isolated from Agrocybe aergerita and replaces such limitation with an expanded scope of FTPS  that includes FTPS’s from Agrocybe pediades, Galerina marginata, Hypholoma sublateritium and artificial FTPS sequences.
For these reasons, claims 11, 14, 17 and 18 omit the requirement that the recited FTPS be isolated from Aqrocybe aegerita as recited in claim 1 such that claims 11, 14, 17 and 18 do not satisfy the test for proper dependency as set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (J. Biol. Chem. 290 (2015): 8511-26) (see IDS) as evidenced by Peralta-Yahya et al. (Identification and microbial production of a terpene-based advanced biofuel, Nature Comm. 2 (2011): 483), Wawrzyn et al. (Discovery and Characterization of Terpenoid Biosynthetic Pathways of Fungi, Methods Enz. 515 (2012): 83-105), Al-Salihi et al. (Improved vectors for Agrobacterium mediated genetic manipulation of Hypholoma spp. and other homobasidiomycetes, J. Microbiol. Methods 142 (2017): 4-9) and Uniprot, Accession No. A0A0D2NH86, 2017, www.uniprot.org.
The rejection of claims 11, 14, 17 and 18 under 35 U.S.C. 112(d) stated above is incorporated herein by reference wherein claims 11, 14, 17 and 18 are not considered to be limited by all of the features of claim 1. Claim 11 is considered to be broader in scope than claim 1 due to recitation of FTPS species having “optional” Sequence Identifiers that are described as not isolated from Agrocybe aegerita wherein these specific “optional” embodiments of claim 11 are considered to be broader in scope than claim 1.  
Shaw et al. teach an E. coli bacterial strain expressing a vector having a hyp3 gene from the fungus Hypoxylos encoding fungal 1,8-cineole synthase that is a fungal terpene synthase and harboring the mevalonate pathway plasmid pJBE1-2999. See Shaw et al., page 8521 (“Expression of Hyp3 in E. coli Overexpression Strains increase 1,8-Cineole Titers”). Fig. 6. of Shaw et al. demonstrates an E. coli having one or more vectors having the described hyp3 gene encoding a fungal terpene synthase and plasmid  pJBE1-2999 encoding mevalonate pathway enzymes that produce one or more terpene precursors. 
“Similar to the plant cineole synthase, this asparagine is also responsible for the specificity of Hyp3 for the monoterpene GPP precursor. Hyp3 normally does not produce sesquiterpene products (Fig. 5B), but when Asn-136 is shortened to serine, sesquiterpene products begin to appear. In the N136A mutant, sesquiterpene compounds, which match to farnesene isomers, form the majority of the terpene products from the enzyme.” Shaw et al., page 8520, right column.  As such, Hyp3 is a monoterpene synthase as the mutant N136A Hyp3 is a sesquiterpene synthase as recited in claim 11, and at least the mutant N136A Hyp3 is a genetically modified FTPS.
However, Shaw et al. do not teach expression of a FTPS comprising an amino acid sequence having at least 80% identity to recited SEQ ID NO: 5 in E. coli as recited in claims 11, 14, 17 and 18.
Shaw et al. teach “Terpenoids represent the largest class of secondary metabolites, with over 40,000 known structures, and are produced as VOCs from many fungal species (6.). This large amount of chemical diversity is generated by the terpene synthase enzymes (TPS) that produce these molecules (7., 8.). These enzymes take a prenyl diphosphate precursor and, through a variety of cyclizations and rearrangements of a carbocation intermediate, produce the final terpene scaffold. The prenyl diphosphate precursors can have variable chain lengths in five-carbon intervals, which adds to the diversity of this compound class. For example, monoterpenes (C10) derive from geranyl pyrophosphate (GPP), sesquiterpenes (C15) from farnesyl pyrophosphate (FPP), and diterpenes (C20) from geranylgeranyl pyrophosphate.” Shaw et al., page 8511, right column.
“Fungi are another source of terpenes, and the TPS genes that produce them are underexplored compared with plants. Current biodiversity estimates suggest that there exist ∼400,000 plant species compared with between 3 and 5 million fungal species, which represents a tremendous amount of biodiversity that remains largely untapped (29.). Only a handful of fungal terpene synthases have been characterized, including aristolochene synthase, trichodiene synthase, presilphiperfolan-8β-ol synthase, and the sesquiterpene synthases of Basidiomycota Coprinus cinereus, Armillaria gallica, and Omphalotus olearius (30.31., 32., 33., 34., 35.36.).” Shaw et al., page 8512, right column.
	Wawrzyn et al., abstract, “describe strategies for identification and characterization of putative [terpenoid] biosynthetic genes, structural examination of important pathway enzymes with a focus on altering activity, and identification of biosynthetic clusters, and genome mining for yet-to-be-discovered pathways.”
	“In contrast to Ascomycetes, Basidiomycetes, including mushroom forming higher fungi, are a veritable treasure trove of bioactive terpenoids with potential uses as pharmaceuticals.”  Wawrzyn et al., page 85.  
Recent approaches have taken advantage of the fast-developing field of next-generation sequencing in order to examine cDNA libraries and even full genomes for the presence of terpene synthases. The sequencing of a cDNA library from Armillaria gallica allowed for the identification of a novel protoilludene sesquiterpene synthase through homology searches (Engels, Heinig, Grothe, Stadler, & Jennewein, 2011). Additionally, the mining of the published genome from the necrotrophic plant pathogen B. cinerea lead to the discovery of a presilphiperfolan-8b-ol sesquiterpene synthase and a
nearby biosynthetic cluster (Pinedo et al., 2008). Previously, we identified six sesquiterpene synthases from the model mushroom Coprinus cinereus using the publicly available genome sequence (Agger, Lopez-Gallego, & Schmidt-Dannert, 2009).” Wawrzyn et al., section 2.2.
	“Upon successful cloning and recombinant expression in a heterologous host, the resultant products can be characterized through analytical techniques such as HPLC, LC–MS, and GC–MS. Most fungal terpenoid biosynthetic genes are expressed well in hosts such as E. coli or S. cerevisiae.” Wawrzyn et al., section 2.3.
	Wawrzyn et al., section 2.3, describe a methodology wherein “Transform[ation of] E. coli or S. cerevisiae with a plasmid (under the control of an inducible or constitutive promoter) containing a terpene synthase” is performed and such transformed sell cultivated and analyzed by GC-MS to characterize any terpenes produced.  
	“Perhaps the least labor-intensive way to identify a biosynthetic gene cluster is to use whole-genome sequencing data. Fortunately, next-generation sequencing and open-source bioinformatics software suites such as Galaxy (Giardine et al., 2005) are making it cheaper and easier to embark on a genome sequencing project. Alternatively, many draft fungal genome sequences are publicly available, and preliminary BLAST searches reveal that many of them contain terpene synthase homologs. Such an approach was used to identify a lagopodin biosynthetic cluster in C. cinereus (Agger et al., 2009), the botridial biosynthetic cluster in B. cinerea (Pinedo et al., 2008), and to identify and compare GA and other diterpene biosynthetic clusters in a number of fungal strains (Bomke & Tudzynski, 2009).” Wawrzyn et al., section 4.2.2.2.
	That is, both Shaw et al. and Wawrzyn et al. teach that it is desirable to express uncharacterized terpene synthase from fungi, and especially Basidiomycota, heterologously in E. coli and to characterize any terpene synthase activity observed.  More particularly, Wawryzyn et al. directly counsels identify terpene synthases homologs in publically available draft fungal genome in order to identify useful terpene synthases, as discussed, which Wawryn et al. describe as “genome mining.”  See Wawryn et al., section 5.
	Further, Al-Salihi et al., abstract, teach that the “basidiycete fungi Hypholoma fasciculare and H. sublateritium are both prolific producers of sesquiterpenes and triterpenes, some of which have relevant pharmaceutical properties.”  “Although numerous sesquiterpenoids and triterpenoids have been isolated from Hypholoma (de Bernardi et al.,1981; Ito et al., 1967; Kleinwächter et al., 1999; Shiono et al., 2004; Shiono et al., 2005), to date, no corresponding gene cluster or related biosynthetic pathways have been characterized from these species.” Al-Salihi et al., page 4, left column. “One of the most distinctive properties of basidiomycetes is their capability to produce biologically active substances. Hypholoma sp. are prolific producers of terpenoid like compounds, such as the antitumor clavaric acid and the antibacterial neamatolin.” Al-Salihi et al., page 7, left column.  Al-Salihi et al. report methods of expressing transgenes in Hypholoma sp.
	Many draft fungal genome sequences for Basidiomycota are in the prior art including many having suspected terpene synthases already identified with specificity.  For example, Uniprot A0A0D2NH86 identify a “Isoprenoid_synthase” or “Terpene_cyclase” from a draft genome of the Basidiomycota Hypholoma sublateritium that is identical to recited SEQ ID NO: 5.  As discussed above, Al-Salihi et al. note that H. sublateritium is known to be a “prolific producers of secondary metabolites and the vast majority of these compounds are terpenoids.”  Although Al-Salihi et al. note that “to date, no corresponding gene cluster or related biosynthetic pathways have been characterized from these species,” this same statement directly motivates and instructs an ordinarily skilled artisan at the time of filing that characterization of such biosynthetic pathways in H. sublateritium is desirable particularly as related to terpenoid compounds.
	To summarize, the cited prior art teach the following:
Shaw et al. and Wawrzyn et al. teach that it is desirable to express uncharacterized terpene synthases in E. coli particularly such terpene synthases from Basidiomycota and identifiable in publically available draft genomes; and
Al-Salihi et al. teach that H. sublateritium is a prolific producer of terpenoids, some with known medical use, wherein biosynthetic pathways for the same have not yet been characterized.
In view of the above, at the time of filing an ordinarily skilled artisan would have been motivated to express a terpene synthase identified as encoded by the genome of H. sublateritium in E. coli, including the terpene synthase from H. sublateritium taught by Uniprot A0A0D2NH86 identical to recited SEQ ID NO: 5, since Wawrzyn et al. directly teach heterologous expression of terpene synthases identified by genome mining of publically available databases is beneficial for identifying terpene synthases from Basidiomycota with beneficial medicinal and other properties wherein the specific species H. sublateritium is of particular interest in the art as prolific producer of terpenoids including “a wide range of biologically active secondary metabolites.” Al-Salihi et al., page 8, left column.
Further, the E. coli host cell taught by Shaw et al. is specifically adapted to support the production of terpenes by expression of a fungal terpene synthase as a result of expression of the pJBEI-2999 plasmid that encodes and expresses several mevalonate pathway enzymes that produce terpene precursors (e.g. FPP) as discussed above.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to modify the host E. coli having the pJBEI-2999 plasmid as taught by Shaw et al. to express other fungal terpene synthases for which the prior art motivates expression including the terpene synthase taught by Uniprot A0A0D2NH86 since Shaw et al. directly teach that the same E. coli host cell is particularly advantageous for expression of fungal terpene synthases.
Regarding 14, the described Hyp3 is expressed heterologous in E. coli by the “hyp3 gene “was cloned using Gibson assembly into a pET16b vector following the His tag (Gibson Assembly Kit, New England Biolabs). This Hyp3 expression vector was transformed into E. coli BL21, and cells were grown at 37 °C.”  “When the OD was reached, the cells were induced with 1 mM isopropyl 1-thio-β-D-galactopyranoside [i.e. IPTG] and transferred to a 30 °C incubator for 4 h.” Shaw et al., page 8514.  As such, the Hyp3 FTPS is overexpressed by induction of expression with IPTG and produced at a high or elevated level as to be considered to meet the features of claim 14. More specifically, recited SEQ ID NO: 1 is described as a terpene synthase from Agrocybe aegerita that is not expressed in the recombinant E. coli host taught by Shaw et al.  Since the expression of a terpene synthase having SEQ ID NO: 1 is not suggested by the cited prior art, the expression of any terpene synthase suggested by the cited prior art including the terpene synthase having recited SEQ ID NO: 5 in an E. coli host cell is at a higher level than an FTPS of SEQ ID NO: 1 that is not expressed and has an expression level of zero.

Response to arguments
Applicant, in brief, argues that claim 1 has been amended to recite a terpene synthase (FTPS) isolated from Agrocybe aegerita. Applicant’s amendment is noted.  However, claims 11, 14, 17 and 18 are not considered to be limited by a requirement that all embodiments of those claims require a FTPS isolated from Agrocybe aegerita wherein such claims recite, inter alia, SEQ ID NO: 5.
	Applicant further argues:

    PNG
    media_image1.png
    183
    660
    media_image1.png
    Greyscale

	None of the pending claims have any requirement for “capable of producing a whole spectrum of sesquiterpenoids.”  None of the claims require the production of any sesquiterpenoid; for example, claim 11 expressly recites a monoterpene synthase.  An embodiment of claim 1 and claims 11, 14, 17 and 18 are considered to be satisfied if one FTPS encoded is present in a bacterial strain wherein none of claims 1, 14, 17 and 18 require the active production of any terpene.  It is noted that Uniprot, Accession No. A0A0D2NH86, 2017, www.uniprot.org, which is prior art, teaches that recited SEQ ID NO: 5 is a terpene cyclase (i.e. terpene synthase) from the mushroom Hypholoma sublateritum. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon an objected to base claim.  Claims 19 and 22 would be allowable if  the objection to claim 19 above is addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
The specification, para. [00141], explains “two DXS mutants (SL3 and SL5) were identified based on random mutagenesis and screening. As shown in Figure 2, SL3 and SL5 had higher solubility over wild-type DXS, and therefore a higher activity than wild-type DXS. More importantly, SL5 has higher specific activity than wild-type DXS (Figure 2B).” The SL5 DXS mutant has substitutions E210D/Q459L/L415T relative to recited SEQ ID NO: 6, which is recited SEQ ID NO: 25.  A search has not revealed a naturally-occurring protein having these substitutions relative to SEQ ID NO: 6 nor a such substitutions made to a DXS protein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        



/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652